NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 16-1383
                                     _____________

                   IN RE: 69 NORTH FRANKLIN TURNPIKE, LLC


             GRACE S. WONG, Member-69North Franklin Turnpike, LLC,
                                                              Appellant
                              _____________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                                    (No. 2-15-cv-07018)
                      District Judge: Honorable Susan D. Wigenton
                                       _____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    June 5, 2017
                                   _____________

       Before: CHAGARES, GREENAWAY, JR., VANASKIE, Circuit Judges.

                                  (Filed: August 1, 2017)
                                       ____________

                                        OPINION *
                                      ____________




CHAGARES, Circuit Judge.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Debtor 69 North Franklin Turnpike, LLC (the “LLC”) appeals from the District

Court’s dismissal of its pro se Notice of Appeal from two decisions of the Bankruptcy

Court. The District Court concluded that the LLC could not proceed on its appeal

because it was not represented by licensed legal counsel. We will affirm.

                                              I.

       We write solely for the parties and therefore recite only the facts necessary to our

disposition. The LLC was the owner of a property located at 69 North Franklin Turnpike

in Bergen County, New Jersey (the “Property”). The LLC executed a mortgage in favor

of the respondent, PNC Bank, to secure a loan made by Grace S. Wong, who was a

shareholder in the LLC. Wong defaulted on the loan, and PNC thereafter filed suit for

damages against Wong as borrower and several guarantors, including the LLC. PNC

Bank also filed foreclosure actions to secure the loan, including an action to foreclose the

mortgage given by the LLC on the Property.

       Final judgment in the foreclosure action was entered in PNC’s favor. A Sheriff’s

Sale of the Property was scheduled for March 13, 2015 and postponed until April 10,

2015. Wong filed a pro se Chapter 11 petition on behalf of the LLC on April 6, 2015.

The Sheriff’s sale was again postponed due to the filing of the petition.

       On April 21, 2015, PNC filed a Motion to Dismiss the Bankruptcy Petition, to bar

future filings, for sanctions, and for other relief with respect to the Property. Before that

motion was decided, the LLC’s bankruptcy case was administratively dismissed.

       On May 8, 2015, on the same day that Sheriff’s Sale of the Property was

scheduled to occur, Wong’s husband, Steven Wong, filed for bankruptcy. PNC again

                                              2
postponed the Sheriff’s Sale. The Sheriff’s Sale of the Property was conducted in early

June 2015, 1 and the Property was sold.

       The Bankruptcy Court, in an “Order Barring Future Filings for Two (2) Years”

dated July 28, 2015, confirmed that the Court had administratively dismissed the LLC’s

bankruptcy case, thereby mooting PNC’s Motion to Dismiss. Appendix (“App.”) 19.

The Bankruptcy Court further concluded that the bankruptcy case was filed in bad faith.

App. 19. The Court additionally noted that Wong had represented to the Court that she

had no objection to a two year bar on future filings. App. 19. Thus, the Court prohibited

the LLC from filing another petition for relief under the Bankruptcy Code for a period of

two years from the date of entry of the order. App. 19.

       Thereafter, Wong, appearing pro se on behalf of the LLC, filed a Motion for

Reconsideration of the July 28, 2015 Order. Wong also filed an emergency “Motion to

Joinder.” Wong is not an attorney. The Bankruptcy Court held argument on September

1, 2015. At that hearing, the Court explicitly warned Wong that she was not permitted to

appear pro se on behalf of the LLC, stating inter alia, that “there was to be no further

appearance pro se, [and] that the entities needed to retain an attorney to represent them.”

App. 32.

       On November 2, 2015, Wong filed a pro se Motion for Stay Pending Appeal on

behalf of the LLC. PNC filed a Motion for an Order Striking the Motion for Stay

Pending Appeal, which the Bankruptcy Court granted on December 9, 2015.

1
  There is some discrepancy in the record as to the date of the Sheriff’s Sale. PNC states
that it was held on June 5, 2015. PNC Br. 2. However, Wong stated that it was held on
June 10, 2015. Supplemental Appendix 6.
                                              3
       Wong, on behalf of the LLC, filed a pro se Notice of Appeal to the District Court.

PNC moved to dismiss the Notice of Appeal. The District Court granted the motion and

dismissed the case. In its dismissal order, the District Court explicitly reiterated that

“Ms. Wong is prohibited from submitting additional filings on behalf of [the LLC] in the

matter.” App. 33.

       Wong filed a Notice of Appeal to our Court on February 16, 2016 in which she

identified herself as a Member of the LLC and purported to appeal on behalf of the LLC.

Wong subsequently made several filings on the appellate docket, including “Submissions

on Appellate Jurisdiction” dated March 18, 2016 and a Motion to Stay dated April 25,

2016. Counsel for the LLC entered an appearance on July 14, 2016.

                                             II. 2

       On appeal, the LLC argues that the District Court erred in dismissing the appeal

and not giving it an opportunity to cure the deficiency. We do not agree.

       The District Court concluded that dismissal was appropriate because the Notice of

Appeal was filed by Wong, a non-attorney. It is well established that a corporate entity

such as a limited liability company may not proceed pro se and must be represented by

legal counsel. Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory Council, 506 U.S.
194, 201–02 (1993) (“It has been the law for the better part of two centuries . . . that a

corporation may appear in the federal courts only through licensed counsel.”); United


2
 The Bankruptcy Court had jurisdiction over this matter pursuant to 28 U.S.C. § 157(a)
and (b)(1). The District Court had jurisdiction pursuant to 28 U.S.C. § 158(a). We have
appellate jurisdiction under 28 U.S.C. § 1291.

                                              4
States v. Cocivera, 104 F.3d 566, 572–73 (3d Cir. 1996) (same). The LLC does not

escape this rule merely because Wong is its managing member.

        The LLC next argues that it was entitled to an opportunity to cure the deficiency.

Several of our sister Circuit Courts of Appeals have observed that a pro se notice of

appeal may proceed where the corporate entity immediately retains counsel who

promptly enters an appearance and undertakes the representation. See, e.g., Instituto de

Educacion Universal Corp. v. U.S. Dep’t of Educ., 209 F.3d 18, 22 (1st Cir. 2000) (“[A]

corporate officer may sign and file a notice of appeal on behalf of the corporation, as long

as the corporation then promptly retains counsel to take up the cudgels and prosecute the

appeal.”); Bigelow v. Brady, 179 F.3d 1164, 1165–66 (9th Cir. 1999) (same). This case

is plainly distinguishable, however, as Wong evinced a “clear[ ] intent[ion]” to proceed

pro se. D-Beam Ltd. P’ship v. Roller Derby Skates, Inc., 366 F.3d 972, 974 (9th Cir.

2004). Indeed, despite multiple warnings about representing the company or filing on its

behalf, App. 32, Wong purported to represent the LLC both before the District Court and

continued to do so before our Court. In such circumstances, permitting the LLC an

opportunity to cure “would eviscerate the requirement that corporations and other entities

be represented by counsel.” D-Beam, 366 F.3d at 974. The District Court therefore did

not err in dismissing the Notice of Appeal without an opportunity to cure.

                                            IV.

        For the foregoing reasons, we will affirm the District Court’s order dismissing the

case.



                                             5